DAVID E. NELSON, District Attorney, Richland County
Section 346.79 (2), Stats., provides:
"No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped."
You have informed me that, in some cases, an additional seat may be welded onto a bicycle originally designed for one person, and that no other attachments (such as footrests or handgrips) are made to the bicycle in addition to the added seat. Your question is whether the above statute is violated when two persons ride on such a bicycle. In my opinion the answer is "yes."
This statute prohibits the use of a bicycle to carry more persons at one time than the number for which it is designed and equipped. The usual bicycle is both designed and equipped for use by one person only. The principal exception would be a bicycle built for two or more persons, and so designed and equipped with seats, handlebars and pedals or footrests for each rider. A bicycle build for one is both designed and equipped for only one rider. The addition of an extra welded seat does not change the original design. Clearly, such a bicycle was not designed for the addition of a welded seat. Neither is such a bicycle, with the added welded seat, "equipped" for an extra passenger since there are no *Page 361 
handholds, handlebars, footrests or pedals for such passenger. It is my opinion that the use of such a bicycle by more than one person does violate the above-quoted statute.
I have previously considered whether this statute is violated where a bicycle is equipped with an auxiliary child's seat. Such seats are designed and manufactured to fit and be fastened to the frame of a bicycle behind the rider. They are designed to hold only a small child who usually rides behind his mother or father. The seat is equipped with a footrest to protect the child's feet from the spokes of the rear wheel and a safety strap to keep him from falling out of the seat. It is my opinion that such a bicycle, with the child's auxiliary seat installed, is designed and equipped to carry a small child passenger. A parent who transports his child in such a seat does not violate sec.346.79 (2), Stats.
RWW:AOH